 
 
I 
108th CONGRESS
2d Session
H. R. 3852 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2004 
Mr. Acevedo-Vilá (for himself and Mrs. Christensen) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To extend the benefits of the weatherization assistance program under part A of title IV of the Energy Conservation and Production Act to Puerto Rico and the United States Virgin Islands. 
 
 
1.AmendmentSection 412(8) of the Energy Conservation and Production Act (42 U.S.C. 6862(8)) is amended by striking and the District of Columbia and inserting , the District of Columbia, Puerto Rico, and the United States Virgin Islands. 
 
